Case 2:17-cv-03526-DDP-FFM Document 108 Filed 10/23/18 Page 1 of 2 Page ID #:3415



 1

 2

 3

 4                                                           JS-6
 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9
                         CENTRAL DISTRICT OF CALIFORNIA

10                                               Case No.: 2:17-cv-03526-DDP-FFM
      RICHARD QUINONES,
11                                               ORDER GRANTING
                     Plaintiff,
12                                               STIPULATION TO DISMISS
      v.                                         ACTION WITH PREJUDICE
13
      OCWEN LOAN SERVICING,
14    LLC,
15                    Defendant.
16

17           IT IS HEREBY ORDERED, pursuant to the Stipulation of Plaintiff Richard
18   Quinones and Defendant Ocwen Loan Servicing, LLC (collectively “the Parties”),
19   that:
20           1. The above-captioned action is hereby dismissed in its entirety with
21              prejudice as to Plaintiff’s individual claims, pursuant to Fed. R. Civ. P.
22              41(a)(1)(A)(ii); and
23           2. The Parties are to bear their own fees and costs.
24           3. Accordingly, the following pending matters docket numbers 73, 74, 90,
25              91, 92, 93, 94, 95, and 96 are DENIED as moot. All scheduled dates and
26

27

28

              ORDER GRANTING STIPULATION TO DISMISS ACTION WITH PREJUDICE
Case 2:17-cv-03526-DDP-FFM Document 108 Filed 10/23/18 Page 2 of 2 Page ID #:3416



 1            deadlines are VACATED.
 2

 3        IT IS SO ORDERED.
 4
     Dated: October 23, 2018
 5                                          Hon. Dean D. Pregerson
                                            United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

            ORDER GRANTING STIPULATION TO DISMISS ACTION WITH PREJUDICE
